Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claim
This Office action is in response to the filling on 12/05/2019.
Claims 1-18 are currently pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “Attachment mechanism and clamps” as claimed in claim 5, “data processing apparatus” as claimed in claim 16, “A computer program product” as claimed in 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: individual transport mechanism, joint transport mechanism, conveyor arrangement, in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the phrase "preferably comprising clamps" (emphasis added) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purposes of examination, this limitation is being treated as a preferred example, but not a positively recited element of the claim.
Regarding claim 15, the claim recites in part “a first set of individual positions and a second set of individual positions” in lines 2-3, which renders the claim indefinite because it is unclear if this sets of positions are different from the ones recited earlier in claim 9 from which claim 15 depends from OR (B) if they are the same sets of positions. Clarification is required. For examination purposes, as best understood, the Office has interpreted the above recitation to read “the first set of individual positions and the second set of individual positions” for purposes of proper antecedent basis and consistency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pettersson. (US 20040082453 A1).
Regarding claim 1, Pettersson discloses Tool head positioning device (1, Fig. 1) for a converting machine for converting sheet material into box templates [0039], comprising: 
a plurality of tool heads (7) arranged in a converting area (Fig. 1) and able to act on sheet material being transported through said converting area [0024]-[0025], 
a joint transport mechanism (8) having a conveyor arrangement (12) that is arranged to be coupled to each of the tool heads (7) and to perform a first movement of the plurality of tool heads within the converting area by the conveyor arrangement (12) moving together with the tool heads (7) [0025], 

 wherein the joint transport mechanism (8) and the plurality of individual transport mechanisms (20, 21) are arranged to move the plurality of tool heads from a first set of individual positions to a second set of individual positions [0030]-[0033], and wherein the second movement takes place during the first movement [0030]-[0033]. 
Regarding claim 2, wherein the conveyor arrangement (12) comprises a toothed belt [0034].
Regarding claim 3, wherein the conveyor arrangement comprises a rack, a belt, a chain or a wire [0034].
Regarding claim 4, wherein the conveyor arrangement (12) is permanently coupled to each of the tool heads (Fig. 1).
Regarding claim 5, further comprising an attachment mechanism (22-24) for attaching each tool head to the conveyor arrangement, said attachment mechanism (22-24) preferably comprising clamps for clamping each tool head to the conveyor arrangement [0033] (Fig. 3).
Regarding claim 7, wherein each tool head (7) is connected with an individual transport mechanism (8) for moving the tool heads along the conveyor arrangement (Fig. 1).
Regarding claim 8, wherein the converting area (Fig. 1) comprises at least two converting stations arranged side-by-side (two ends of the machine 1), and wherein the 
Regarding claim 9, Method for positioning a plurality of tool heads (7) in a converting machine for converting sheet material into box templates [0039], comprising 
providing a plurality of tool heads (7) located at a first set of individual positions within a converting area (Fig. 1), 
moving the plurality of tool heads (7) within the converting area in a first movement by means of a transport mechanism (8) that is arranged to be coupled individually to each tool head (7) [0025], 
moving at least one of the plurality of tool heads (7) in relation to the transport mechanism (8) in a second movement [0031], wherein the plurality of tool heads (7) are moved to a second set of individual positions by the first and second movement [0030]-[0033], and wherein the second movement takes place during the first movement [0030]-[0033].
Regarding claim 10, wherein the first movement is performed by a conveyor arrangement (12) of the transport mechanism being coupled to each tool head (7) and acting as a carrier for bringing the tool heads along (Fig.1).
Regarding claim 11, wherein the conveyor arrangement (12) is permanently coupled to the tool heads (Fig. 1).
Regarding claim 12, wherein the conveyor arrangement (12) is coupled to the tool heads before the first movement and uncoupled afterwards (it can be coupled before operation and after operation of the tool in the case it needs repair or maintenance).
Regarding claim 13, wherein the converting area (Fig. 1) comprises at least two converting stations arranged side-by-side (two ends of the machine 1), and wherein the first and second movements move the tool heads (7) from the first set of individual positions in one of the converting stations (@5/4) to the second set of individual positions in another (@10) (Fig. 1).
Regarding claim 16, A data processing apparatus comprising means for carrying out the method of claim 9 [0038]. 
Regarding claim 17, A computer program product comprising instructions which, when the program is executed by a computer, cause the computer to carry out the method of claim 9 [0038]. 
Regarding claim 18, A computer-readable medium comprising instructions which, when executed by a computer, causes the computer to carry out the method of any of claim 9 [0038].

Allowable Subject Matter
Claim 6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731